



Schedule I (Restricted Stock Unit Award with Relative TSR Vesting)
Performance Condition


Performance Period: [ ]
Relative TSR Condition


TSR Measurement Period: [ ]


Relative TSR Condition: The Relative TSR Condition shall be satisfied if the
Company’s Total Shareholder Return (as calculated below) during the TSR
Measurement Period, as compared to the Total Shareholder Return of the other
companies within the Peer Group, is [ ]. For the avoidance of doubt, if the
Relative TSR Condition is not satisfied, then all outstanding RSUs shall be
forfeited and immediately cancelled.


“Total Shareholder Return” means, with respect to any company, an amount
(expressed as a percentage return) equal to:


(i) the sum of (x) the Ending Stock Price minus the Beginning Stock Price, plus
(y) the amount of any dividends and distributions paid on a per share basis
(calculated as if such dividends had been reinvested in the applicable company’s
common stock on the applicable dividend date) cumulatively over the performance
period,


divided by


(ii) the Beginning Stock Price.


“Beginning Stock Price” means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the first trading day of the TSR Measurement Period.


“Ending Stock Price” means, with respect to any company, the average closing
price per share of common stock for the twenty (20) trading days immediately
prior to the last day of the TSR Measurement Period.


“Peer Group” means the following companies:


[                                ]




Any company in the Peer Group that ceases to be publicly held during the TSR
Measurement Period (i) due to bankruptcy, liquidation or reorganization, shall
remain in the Peer Group for purposes of calculation of the Relative TSR
Condition (with such company deemed to have a Total Shareholder Return of -100%
and ranked at the bottom of the Peer Group) or (ii) due to a merger, sale,
acquisition, business combination or other similar event, shall be excluded from
the Peer Group for purposes of calculation of the Relative TSR Condition.



